Case 3:21-cv-00203-SRU Document1 Filed 02/18/21 Page 1 of 24

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

 

FREDERICK SMITH-MORTON,
Plaintiff,

VS. CASE NO.:
TOWN OF GREENWICH,
GREENWICH BOARD OF
EDUCATION, THOMAS J.
BOBKOWSKI, and REGINA
WILLIAMS

Defendants.

 

 

COMPLAINT & DEMAND FOR JURY TRIAL

COMES NOW Plaintiff Frederick Smith-Morton (“Smith-Morton,”
“Plaintiff,” or “plaintiff’), by and through his undersigned counsel, Daugherty Law
Group, LLC, located at 260 Madison Avenue, Suite 8032, New York, New York,
10016, and as and for his complaint against defendants Town of Greenwich
(“Town”), Greenwich Board of Education (“Board”, and collectively with Town, the
(“District Defendants”), Thomas J. Bobkowski (“Bobkowski”) arising from his
duties and employment with District Defendants, and Regina Williams (“Williams”)
arising from her duties and employment with District Defendants, individually in

his capacity as an employee of District Defendants states and alleges as follows:
Case 3:21-cv-00203-SRU Document1 Filed 02/18/21 Page 2 of 24

I. INTRODUCTION

1. This is an action by Plaintiff against his employers and supervisors for
(1) race discrimination and retaliation in violation of Title VII of the Civil Rights Act
of 1964 (“Title VII”), as amended, 42 U.S.C. § 2000e et. seq., and (2) race
discrimination and retaliation in violation of 42 U.S.C. §§ 1981, 1983 and the
Equal Protection Clause of the Fourteenth Amendment of the Constitution of the
United States of America.
II. JURISDICTION

2. Jurisdiction is based on the existence of a federal question pursuant
to 28 U.S.C. § 1332.
Ill. VENUE

3. Pursuant to 28 U.S.C. §1391(b)(1) and (2), venue is proper within this
District because Defendants, Town of Greenwich and Greenwich Board of
Education, reside in Greenwich, Connecticut, Defendants Thomas J. Bobkowski
and Regina Williams reside and work in Connecticut, and the conduct underlying
Plaintiff's claims occurred in Connecticut.
IV. EXHAUSTION OF REMEDIES

4. Plaintiff timely filed his complaint with the Connecticut Commission
on Human Rights and Opportunities (“CHRO”) and the Equal Employment
Opportunity Commission (“EEOC”) on or about November 1, 2018 against
Defendants Town of Greenwich and Greenwich Board of Education. Plaintiff
received a Notice of Right to Sue (“NORTS”) from the EEOC on December 2, 2020.

He has filed these claims within 90 days of his receipt of the NORTS.
Case 3:21-cv-00203-SRU Document1 Filed 02/18/21 Page 3 of 24

V. PARTIES
Si, The Plaintiff is an individual who resides at 29 Elm Tree Place,
Stamford, Connecticut, 06905. Smith-Morton is currently a (“Security Guard” or

“Security Officer”) and has been employed by District Defendants since 2001.

6. At all relevant times, Smith-Morton is an “employee” as defined by
Title VII.

Ts Smith-Morton is African-American of race and his color is Black.

8. The Defendant, Town of Greenwich (“Town”) is a local municipality

responsible for the education of its citizens. Its principal place of business located
at 101 Field Point Road, Greenwich, Connecticut 06830. At all relevant times,
Defendant Town employed more than 50 persons.

9. The Defendant, Greenwich Board of Education (“Board”) is
responsible for overseeing the administration of education services to the residents
of Defendant Town. Its principal place of business located at 290 Greenwich
Avenue, Greenwich, Connecticut 06830. At all relevant times, Defendant Board
employed more than 50 persons.

10. Further, Defendant Board is responsible for the employment related
decisions of Defendant Town, including but not limited to, controlling the Plaintiff's
work schedule and conditions of employment and any disciplinary decision-
making.

11. The Defendant, Thomas J. Bobkowski (“Bobkowski”), is currently
employed by District Defendants as the Director of School Safety Services.

Defendant Bobkowski is Caucasian of race and white of color.
Case 3:21-cv-00203-SRU Document1 Filed 02/18/21 Page 4 of 24

12. The Defendant, Regina Williams (“Williams”), is currently employed by
District Defendants as the Assistant Director of Human Resources. Defendant
Williams is Caucasian of race and white of color.

VI. FACTS

13. Mr. Smith-Morton, an African-American male, began working for the
District Defendants, in the security division, stationed at Greenwich High
School, on November 14, 2001.

14. At that time, Smith-Morton was under the supervision of Robert
Harris. While under the supervision of Mr. Harris, Smith-Morton received
excellent or good evaluations. As a matter of fact, throughout their working
relationship, Harris never reprimanded Smith-Morton, orally or in writing.

15. Before the 2006-07 academic school year commenced, Defendant
Bobkowski became the Director of School Safety Services.

16. Upon Defendant Bobkowski’s arrival, the security department at
Greenwich High School was majority black, with five (5) African-American
security officers out of a total of nine (9) security officers.

17. From the very beginning, Defendant Bobkowski cultivated an
atmosphere of racial hierarchy.

18. African-American officers were given more burdensome duties and
expected to deal with the cantankerous students at Greenwich High School.

19. In his first meeting as Director of School Safety Services, Defendant.

Bobkowski told the officers, unsolicited, that his best friend was a black man.
Case 3:21-cv-00203-SRU Document1 Filed 02/18/21 Page 5 of 24

20. In December 2006, within four months of taking over the security
division, Defendant Bobkowski attempted to suspend Smith-Morton for
“insubordination.”

21.  Smith-Morton was routinely directed by Defendant Bobkowski to
remove a black student from a classroom, albeit white security officers were
always available. On or around December 15, 2006, Defendant Bobkowski
directed Smith-Morton to remove a black student from the classroom and Smith-
Morton replied, “I’m on my lunch break.”

22. Defendant Bobkowski never ordered a Caucasian security officer to
stop eating their lunch in order to remove a white or black student from a
classroom.

23. In spite of the fact that Defendant Bobkowski was standing next to
two white security officers, he wanted Smith-Morton to remove the black
student. A couple days later, Smith-Morton was instructed by a union
representative to “go see Tom and Regina downtown.”

24. At the disciplinary meeting downtown, Defendant Regina Williams
informed Smith-Morton that his job was in jeopardy for failing to respond
accordingly to Defendant Bobkowski’s directions. Defendant Williams and
Defendant Bobkowski attempted to suspend Smith-Morton for three (3) months.

25. Fortunately, Smith-Morton’s union representative defended Smith-
Morton’s actions and no disciplinary action was taken.

26. InJune 2008, Defendant Bobkowski directed Defendant Williams to

discipline Smith-Morton for insubordination, without informing Smith-Morton.
Case 3:21-cv-00203-SRU Document1 Filed 02/18/21 Page 6 of 24

There was no disciplinary meeting held to discuss Defendant Bobkowski’s
allegations, Smith-Morton was never given an opportunity to defend himself,
and Smith-Morton did not receive the disciplinary letter that was placed in his
personnel file. Defendant Bobkowski started stacking Smith-Morton’s personnel
file with clandestine write-ups to inhibit Smith-Morton’s ability of advancement
within the security division, and to establish grounds for future termination or
discipline.

27. In March 2009, Defendant Bobkowski and Defendant Williams
recommended that Michael Harris, an African -American security officer, enter
into a “last chance agreement” with the town of Greenwich. A few months later,
Mr. Harris left school early with a Caucasian security officer. Neither Mr. Harris
nor the Caucasian security officer had permission to leave early. Due to the “last
chance agreement,” Mr. Harris was terminated, the Caucasian security officer
was not.

28. In February 2010, Defendant Bobkowski and Defendant Williams
recommended that Christopher Skates, an African-American security officer,
sign a “last chance agreement” with the town of Greenwich. A few months later,
Mr. Skates was terminated.

29. In 2015, Defendant Bobkowski and Defendant Williams offered Gary
Farmer, an African-American security officer, termination or resignation. Mr.

Farmer decided to resign in lieu of termination.
Case 3:21-cv-00203-SRU Document1 Filed 02/18/21 Page 7 of 24

30. In 2018, Defendant Williams and Defendant Bobkowski offered
Reginald Desir, an African-American security officer, termination or resignation.
Mr. Desir decided to resign in lieu of termination.

31. Defendant Bobkowski and Defendant Williams have never terminated
or recommended the termination of any Caucasian security officers.

32. Defendant Bobkowski treats Smith-Morton differently and more
harshly than his Caucasian counterparts. When Defendant Bobkowski calls
Smith-Morton, he is generally threatening and demeaning. Defendant Bobkowski
does not speak to Caucasian security officers in that manner. Caucasian security
officers are given more latitude and margin of error than African-American security
officers. Smith-Morton has always been and is currently assigned a
disproportionate workload.

33. In or around 2014, Smith-Morton was denied “comp time” by
Defendant Bobkowski. Mr. Smith-Morton had to involve the administrators to
receive the “comp time” he was denied by Defendant Bobkowski. Fortunately,
the administrators were able to pressure Defendant Bobkowski into approving
Smith-Morton’s “comp time.” Smith-Morton does not believe any of the
Caucasian security officers have had to involve the administrators to secure the
“comp time” they were entitled to.

34. In or around the 2015-2016 school year, Defendant Bobkowski told
Smith-Morton not to wear his red and blue shoes anymore. Smith-Morton was
the only security officer wearing red and blue shoes. In a meeting with all of the

security officers present, Defendant Bobkowski stated that security officers were
Case 3:21-cv-00203-SRU Document1 Filed 02/18/21 Page 8 of 24

prohibited from wearing red and blue shoes, albeit there was no dress code or
policy addressing the security officers’ shoe color.

35. All of the security officers were aware that Smith-Morton was the
only officer wearing red and blue shoes. Smith-Morton notified his union
representative, and the union representative told Smith-Morton that Defendant
Bobkowski did not have the authority to dictate what color shoes the security
officers wore and that he could ignore Defendant Bobkowski’s demands.

36. Due to the perceived differential treatment, Smith-Morton would
routinely complain to Robert Stacy, former Greenwich Schools Director of
Human Resources, about how Defendant Bobkowski and Defendant Williams
treated him differently than the Caucasian security officers.

37. Smith-Morton also complained to his union representatives about
Defendant Bobkowski’s discriminatory treatment.

38. Defendant Bobkowski and Defendant Williams were told numerous
times by Robert Stacy and union officials that Smith-Morton felt he was being
discriminated against by them.

39. Robert Stacy told Smith-Morton that he was concerned about
Defendant Williams’ relationship with Defendant Bobkowski. Mr. Stacy told
Smith-Morton that Defendant Williams and Defendant Bobkowski were too close
and that that may be the reason Defendant Williams defends Defendant
Bobkowski against Smith-Morton’s complaints.

40. Defendant Williams, as Greenwich Schools Assistant Director of

Human Resources, was and is obligated to investigate Smith-Morton’s
Case 3:21-cv-00203-SRU Document1 Filed 02/18/21 Page 9 of 24

complaints of discrimination. Due to her perceived relationship with Defendant
Bobkowski, or due to her distrust of African-Americans failed to investigate any
of Smith-Morton’s complaints of discrimination.

41. In or around the 2015-2016 school year, Defendant Bobkowski
started to tell Smith-Morton that he was going to change his shift schedule.
Smith-Morton would always ask why and inform Defendant Bobkowski of his
coaching and parenting responsibilities.

42. Defendant Bobkowski would often say he wanted Smith-Morton to
stay late and deal with the kids during dismissal.

43. Working the late shift and staying later into the afternoon is
considered a less desirable shift to most of the security officers, including Smith-
Morton.

44. In or around the 2015-2016 school year, Defendant Bobkowski told
Smith-Morton that the African American female security officer whom had filed
a discrimination complaint against Defendant Bobkowski, lost her lawsuit
against him.

45. In May 2017, during collective bargaining negotiations, one of the
Caucasian security officers, Nathan Covello, mentioned the differential treatment
Smith-Morton received from Defendant Bobkowski. Smith-Morton agreed with
Mr. Covello’s statements, and further explained that Defendant Bobkowski may
have been a “racist” and that he had to try and deal with it if he wished to remain

employed at Greenwich High School.
Case 3:21-cv-00203-SRU Document1 Filed 02/18/21 Page 10 of 24

46. During the summer of 2017, Defendant Bobkowski was again made
aware of Smith-Morton’s complaints of racial discrimination. Defendant
Bobkowski was aware that Smith-Morton would routinely talk to administrators
or union representatives about the treatment he was experiencing while working
under the supervision of Defendant Bobkowski. For that reason, Smith-Morton
developed a relationship with former Greenwich Schools Director of Human
Resources, Robert Stacy, hoping Mr. Stacy would protect him from any
retaliatory actions made by Defendant Bobkowski.

47. Defendant Bobkowski was notified of Smith-Morton’s complaints by
union officials, Robert Stacy, former security officer Nathan Covello, and Smith-
Morton himself. Smith-Morton would complain directly to Defendant Bobkowski
about his perceived differential treatment.

48. Effective with the 2017 — 2018 school year, District Defendants
changed the high school’s start and end times. Before the 2017 — 2018 school year,
District Defendants’ start time for Greenwich High School was 7:30 a.m. with an
end time of 2:15 p.m.

49. Effective with the 2017 — 2018 school year, District Defendants’ start
time for Greenwich High School was 8:30 a.m. with an end time of 3:15 p.m.

SO. Smith-Morton, for 12 years in a row, would come into work at 6:00
a.m. and leave at 2:30 p.m. Smith-Morton was the first security officer to arrive at

Greenwich High School for 12 years in a row.

10
 

Case 3:21-cv-00203-SRU Document1 Filed 02/18/21 Page 11 of 24

51. Smith-Morton, for 7 years in a row, would clock into work at 6:00
a.m., clock out of work at 2:30 p.m., then start practice for the Greenwich High
School Junior Varsity girls basketball team at 2:30 p.m.

52. Due to Smith-Morton’s schedule, he was able to coach the girls
basketball team for 7 seasons in a row.

Defendant Bobkowski used the change in school start time as pretext to alter
Smith-Morton’s work schedule and prevent him from coaching

93. In June 2017, Defendant Bobkowski held a meeting with all of the
security officers stationed at Greenwich High School and announced Smith-
Morton would no longer be the first security officer to arrive at Greenwich High
School for the upcoming 2017-2018 school year.

54. Defendant Bobkowski was aware of Smith-Morton’s stipend for
coaching the girls basketball team at Greenwich High School.

5S. Smith-Morton was the only security officer coaching a sports team
at Greenwich High School.

96. Smith-Morton told Defendant Bobkowski that a change in his
schedule would impact his ability to care for his daughter after school and coach
the girls basketball team at Greenwich High School, thereby preventing him from
earning additional income.

97. In July 2017, Defendant Bobkowski told the security officers at
Greenwich High School that each officer needed to submit their preferred schedule
to Defendant Bobkowski and that he would give the security officers with the most

seniority their preferences first.

11
Case 3:21-cv-00203-SRU Document1 Filed 02/18/21 Page 12 of 24

58. Turns out, there are two or three Caucasian security officers with
more seniority than Smith-Morton. It also appears that due to the change in school
start times, some of the Caucasian employees wanted the first shift.

99. A Caucasian security officer, Phillip Walklet, was given the position of
lead guard in 2013. He would arrive to work at 7:00 a.m., after Smith-Morton
arrived at 6:00 a.m.

60. Mr. Walklet does not have seniority over Smith-Morton. Despite not
having seniority over Smith-Morton, Defendant Bobkowski allowed Mr. Walklet to
come into work before Smith-Morton. Mr. Walklet’s requested the first shift and
his request was granted by Defendant Bobkowski. Smith-Morton’s request for first
shift was denied.

61. Defendant Bobkowski explains away Mr. Walklet’s perceived
preferential treatment by stating that Mr. Walklet is the “lead guard” at the school
and that he needed the lead guard at the school when it opened for “security
purposes.”

62. Defendant Bobkowski’s argument sounds practical until one realizes
that Defendant Bobkowski’s “lead guard,” Mr. Walklet, prior to the 2017 — 2018
school year, wasn’t scheduled to arrive at the school when it opened up.

63. If Defendant Bobkowski wanted his “lead guard” at the school when
it opened up for security purposes, one would assume Mr. Walklet always worked
the first shift. But he did not.

64. Mr. Walklet wasn’t the first guard at the school until the school

changed its hours for 2017 — 2018 school year. Ostensibly, so Mr. Walklet could

12
Case 3:21-cv-00203-SRU Document1 Filed 02/18/21 Page 13 of 24

continue to work one of his two part-time jobs. One as a lifeguard and the other as
an office custodian.

65. In July 2017, Smith-Morton met with Robert Stacy, Director of
Human Resources, to ask Mr. Stacy if he could help him work something out
with Defendant Bobkowski. Smith-Morton suggested he could work through his
lunch period and clock-out 30 minutes early so he could coach the girls
basketball team. Mr. Stacy told Smith-Morton that he would talk with Defendant
Bobkowski about Smith-Morton’s shift change.

66. Smith-Morton is aware of Defendant Bobkowski allowing several
Caucasian security officers to work through their lunch breaks so they could
leave early.

67. A Caucasian security officer, Chris Kralik, was allowed to work
through his lunch during the 2017 - 2018 school year so he could leave work
early. After Christmas break, in February 2018, Mr. Kralik was allowed to come
into work at 7:00 a.m. even though he didn’t have seniority over Smith-Morton.
Defendant Bobkowski claimed he allowed Mr. Kralik to arrive early for business
reasons, namely because more students began to arrive to the building earlier,
so it was decided another security officer would be needed to work the first shift.
That first shift was given to Mr. Kralik and not offered to Smith-Morton, although
Smith-Morton has seniority over Mr. Kralik and everyone was aware of Smith-
Morton’s coaching obligations.

68. Because Defendant Bobkowski changed Smith-Morton’s schedule,

Smith-Morton became the fourth security officer to arrive at Greenwich High

13
Case 3:21-cv-00203-SRU Document1 Filed 02/18/21 Page 14 of 24

School each morning. Before the change, he was the first security officer to arrive
at Greenwich High School every morning.

69. Although Defendant Bobkowski had allowed other Caucasian security
officers to work through their lunch breaks and clock-out early, Smith-Morton’s
request was denied.

70. Defendant Bobkowski told Smith-Morton that he should ask a fellow
security officer to swap schedules with him. After Smith-Morton swapped
schedules with Nathan Covello, Defendant Bobkowski changed Mr. Covello’s
schedule to a later start time in an effort to frustrate Smith-Morton’s arrangement
with Mr. Covello.

71. Due to the change in his work schedule, Smith-Morton was unable
to coach the girls basketball team and take care of his parenting responsibilities.
On account of the fact that Smith-Morton was stationed to the Gym area at the
end of his shift in the afternoons, Smith-Morton would start organizing the girls
basketball practice during the last 30 minutes of his security officer shift.

72. On or around May 16, 2018, Defendant Williams, upon the
recommendation of Defendant Bobkowski, issued a disciplinary letter
suspending Smith-Morton for five (5) days. The suspension was on account of
Smith-Morton “double dipping.” Which means Smith-Morton was fulfilling his
coaching responsibilities while on the clock as a security officer.

73. Since Smith-Morton now had to clock-out at 4:00 p.m., and the girls
basketball practice had to begin at 3:30 p.m., Smith-Morton would start the girls

basketball practice during his last 30 minutes on the clock as a security officer.

14
Case 3:21-cv-00203-SRU Document1 Filed 02/18/21 Page 15 of 24

Smith-Morton was stationed in the gym area from 3:30 - 4:00 so he would wait
for the last student to leave the gym area before he started the girls practice.

74. Smith-Morton would usually begin the girls’ practice at 3:45 p.m.,
so it could be said that Smith-Morton was coaching the girls’ basketball practice
while on the clock as a security officer from 3:45 p.m. to 4:00 p.m. Approximately
15 minutes a day.

75. Smith-Morton grieved the five (5) day suspension through his union
and the union was able to reduce the suspension from five (5) days to two (2)
days. Smith-Morton was suspended, without pay, October 9, 2018 and October
11, 2018.

Similarly situated Caucasian employees are allowed to “double dip”

76. Caucasian security officers have been and are currently allowed to
fulfil various responsibilities for Greenwich Public Schools’ Athletic Department
and Defendant Bobkowski and Defendant Williams are aware.

77. Brian Kennedy, a Caucasian security officer at Greenwich High
School, fulfils various duties for the Greenwich Athletic Department (“GAD”).

78. Mr. Kennedy fulfils many of these responsibilities throughout the
school day, while he is still on the clock as a security officer.

79. Mr. Kennedy passes out team uniforms to coaches while on the clock
as a security officer, and Defendant Bobkowski and Defendant Williams are aware.

80. Mr. Kennedy washes and cleans team uniforms while on the clock as

a security officer, and Defendant Bobkowski and Defendant Williams are aware.
Case 3:21-cv-00203-SRU Document1 Filed 02/18/21 Page 16 of 24

81. Mr. Kennedy recruits other security officers and staff members to
work sporting events while on the clock as a security officer, and Defendant
Bobkowski and Defendant Williams are aware.

82. Mr. Kennedy communicates with teachers and coaches via email and
telephone when events are cancelled or changed while on the clock as a security
officer, and Defendant Bobkowski and Defendant Williams are aware.

83. Mr. Kennedy receives radio calls on his security officer radio from the
GAD secretary when they need him to report to the GAD building to fix and
maintain equipment or handle other GAD issues. Mr. Kennedy receives radio calls
while on the clock as a security officer and Defendant Bobkowski and Defendant
Williams are aware.

84. Mr. Kennedy fulfills various duties and responsibilities for the GAD
while on the clock as a security officer on a daily basis. Mr. Kennedy, a Caucasian
male, has never been suspended for double dipping although Mr. Kennedy does so
on a daily basis.

85. Caucasian security officers are allowed to clock in-early, leave early,
or “double dip” to accommodate their schedules, and none of the Caucasian
security officers have been suspended.

86. Due to Defendant Bobkowski’s unilateral decision to change Smith-
Morton’s work schedule, Smith-Morton lost his job as coach of the girls
basketball team. The coach of the girls’ Varsity team told Smith-Morton that his
inability to arrive to practice on time impacted her decision to fire him as the

Girls’ Junior Varsity basketball head coach.

16
Case 3:21-cv-00203-SRU Document1 Filed 02/18/21 Page 17 of 24

87. In November 2018, after Smith-Morton filed his complaint with
Connecticut’s Commission on Human Rights and Opportunities and the Equal
Employment Opportunity Commission, ostensibly to arouse animosity towards
Smith-Morton, Defendant Bobkowski informed several of the Caucasian security
officers that Smith-Morton was “throwing them under the bus.”

88. As a result of Defendant Bobkowski’s comments to several
Caucasian security officers, Smith-Morton has been ostracized as an enemy to
his fellow security officers.

89. When Defendant Bobkowski took control of the Security Division at
Greenwich High School, Greenwich High School employed five (5) African-
American security officers. Now there are only two (2) African-American security
officers working at Greenwich High School. Since taking over the Security
Department at Greenwich High School in 2006, Defendant Bobkowski has never
recommended that any of the Caucasian security officers enter into a “last
chance agreement” or be terminated. On the other hand, in that same amount
of time, Defendant Bobkowski has recommended that four (4) African-American
security officers either enter into a “last chance agreement” with the town of
Greenwich or be terminated.

90. Since the inception of his employment with Greenwich High School,
Smith-Morton has always received good or excellent performance evaluations.
Smith-Morton has not had any altercations with students or faculty members,
and parents routinely praise Smith-Morton’s professionalism and pleasant

demeanor.
Case 3:21-cv-00203-SRU Document1 Filed 02/18/21 Page 18 of 24

91. In June 2016, just a year before Defendant Bobkowski changed
Smith-Morton’s work schedule, a Greenwich High School Administrator received
a letter from a parent praising an “Exemplary Security Employee named
‘Freddie.” In this lengthy letter, the student’s parent states, “thank you for your
security plans and for posting Freddie every morning where he can work his
magic. He exemplifies all that is good in the world — he is humble, he is kind and
he does his work with joy and purpose.”

VII. CAUSES OF ACTION

COUNT ONE AGAINST DISTRICT DEFENDANTS:
[42 U.S.C. §200e, et. seq., Title VII Disparate Treatment]

92. Paragraphs 1-91 of this Complaint are re-alleged herein as
Paragraphs 1- 91 of the First Count.

93. District Defendants, through their agents, servants and/or
employees, were responsible for violating Plaintiff's federal statutory rights, and
thereby improperly deprived him the freedom and liberty afforded to all citizens of
this Country, without any cause, justification or excuse.

94. Plaintiffs race and color was a motivating factor in District
Defendants’ employment actions set forth above with respect to compensation,
treatment, and other terms of employment.

95. Asa result of these unlawful actions of District Defendants, Plaintiff
has suffered and will continue to suffer economic damages and severe emotional

trauma.

18
Case 3:21-cv-00203-SRU Document1 Filed 02/18/21 Page 19 of 24

COUNT TWO AGAINST DISTRICT DEFENDANTS:
[42 U.S.C. §200e, et seq., Title VII Retaliation]

96. Paragraphs 1-95 of this Complaint are re-alleged herein as
Paragraphs 1-95 of this Second Count.

97. District Defendants, through their agents, servants and/or
employees, were responsible for violating Plaintiff's federal statutory rights, and
thereby improperly deprived him the freedom and liberty afforded to all citizens of
this Country, without any cause, justification or excuse.

98. District Defendants retaliated against the Plaintiff for opposing their
unlawful race discrimination in violation of Title VII, by, among other things,
subjecting Plaintiff to abusive and differential treatment, falsely accusing him of
wrongful activity, and suspending him for pretextual reasons.

99. District Defendants suspended Plaintiff because he complained to his
union officials, coworkers, and school administrators about the unfair treatment
he was experiencing from Defendant Bobkowski.

100. Plaintiff complained directly to Defendant Bobkowski about the unfair
treatment he was experiencing from Defendant Bobkowski.

101. Defendant Bobkowski was aware of Plaintiffs complaints of unfair
treatment.

102. Plaintiff complained to his union officials and coworkers in May 2017

about Defendant Bobkowski’s unfair treatment.

19
Case 3:21-cv-00203-SRU Document1 Filed 02/18/21 Page 20 of 24

103. Nathan Covello, a Caucasian security officer at Greenwich High
School, told union officials in May 2017 about Defendant Bobkowski’s unfair
treatment towards Plaintiff.

104. Plaintiffs shift was changed in June 2017 because of Plaintiff's
complaints of unfair treatment.

105. Plaintiff was suspended in October 2018 because of Plaintiff's
complaints of unfair treatment.

106. Plaintiff ultimately lost his job as the girls’ Junior Varsity Head Coach
because Defendant Bobkowski changed his schedule in retaliation of his
complaints.

107. As a result of District Defendants’ unlawful retaliation, Plaintiff has
suffered economic damages and severe emotional harm.

COUNT THREE AGAINST DEFENDANT BOBKOWSKI
[42 U.S.C. §§ 1981, 1983 and 14th Amendment of United States Constitution]

108. Paragraphs 1-107 of this Complaint are re-alleged herein as
Paragraphs 1-107 of this Third Count.

109. At all times herein, Defendant Bobkowski, was and is the Greenwich
Public Schools Director of School Safety Services and was acting under color of
state law. He is Plaintiff's direct supervisor. Defendant Bobkowski is being sued in
his individual capacity.

110. Defendant Bobkowski is Caucasian of race and white of color and has

served as District Defendants’ Director of School Safety Services since 2006.

20
Case 3:21-cv-00203-SRU Document1 Filed 02/18/21 Page 21 of 24

111. Plaintiffs race and color was a motivating factor in Defendant
Bobkowski’s employment actions set forth above with respect to compensation,
treatment, and other terms of employment.

112. Acting under color of state law, Defendant Bobkowski violated
Plaintiffs constitutional rights by subjecting him to unfair treatment and
suspension.

113. Defendant Bobkowski has input into personnel decisions at
Greenwich High School including hiring, firing, evaluations and discipline of
employees.

114. Asa result of these unlawful actions, Plaintiff has suffered economic
damages and severe emotional trauma.

COUNT FOUR AGAINST DEFENDANT BOBKOWSKI
[Retaliation 42 U.S.C. §§1981, 1983, 14th Amendment]

115, Paragraphs 1-114 of this Complaint are re-alleged herein as
Paragraphs 1-114 of this Fourth Count.

116. Defendant Bobkowski, as a public school employee acting in his
official capacity as District Defendants’ Director of School Safety Services was
acting under the color of state law when he violated Plaintiff's constitutional rights.

117. Defendant Bobkowski subjected Plaintiff to the treatment alleged
herein because Plaintiff complained of or otherwise opposed discrimination.

118. Defendant Bobkowski was aware of Plaintiff's complaints.

119. Asa result of these unlawful actions, Plaintiff has suffered economic

damages and severe emotional trauma.

21
Case 3:21-cv-00203-SRU Document1 Filed 02/18/21 Page 22 of 24

COUNT FIVE AGAINST DEFENDANT WILLIAMS
[42 U.S.C. §§ 1981, 1983 and 14th Amendment of United States Constitution]

120. Paragraphs 1-119 of this Complaint are re-alleged herein as
Paragraphs 1-119 of this Fifth Count.

121. Defendant Regina Williams (“Williams”), is currently employed by
District Defendants as the Assistant Director of Human Resources. Defendant
Williams is Caucasian of race and white of color. Defendant Williams is being sued
in her individual capacity. At all times herein, Defendant Williams was acting
under color of state law.

122. Plaintiff's race and color was a motivating factor in Defendant
Williams’ employment actions set forth above with respect to compensation,
treatment, and other terms of employment.

123. Acting under color of state law, Defendant Williams violated Plaintiff’s
constitutional rights by subjecting him to unfair treatment and suspension.

124. Defendant Williams has input into personnel decisions at Greenwich
High School including hiring, firing, evaluations and discipline of employees.

125. Defendant Williams abdicated her responsibilities as Assistant
Director of Human Resources by refusing to investigate Plaintiffs complaints of
discrimination and by supporting any and all of Defendant Bobkowski’s
disciplinary recommendations.

126. Plaintiff was forced to report to Defendant Williams’ office more than

any other security officer at Greenwich High School. Plaintiff was threatened with

22
Case 3:21-cv-00203-SRU Document1 Filed 02/18/21 Page 23 of 24

suspension or termination at each meeting. These meetings caused tremendous
anxiety for Plaintiff.

127. Asa result of these unlawful actions, Plaintiff has suffered economic
damages and severe emotional trauma.

COUNT SIX AGAINST DEFENDANT WILLIAMS
[Retaliation 42 U.S.C. §§1981, 1983, 14th Amendment]

128. Paragraphs 1-127 of this Complaint are re-alleged herein as
Paragraphs 1-127 of this Sixth Count.

129. Defendant Williams, as a public school employee acting in her official
capacity as District Defendants’ Assistant Director of Human Resources was acting
under the color of state law when she violated Plaintiffs constitutional rights.

130. Defendant Williams subjected Plaintiff to the treatment alleged herein
because Plaintiff complained of or otherwise opposed discrimination.

131. Plaintiff complained directly to Defendant Williams on several
occasions. Defendant Williams ignored Plaintiffs complaints.

132. Plaintiff complained to Defendant Williams’ immediate supervisor ,
Robert Stacy, on several occasions about Defendant Williams’ unfair treatment.

133. Robert Stacy told Defendant Williams about Plaintiff's complaints of
unfair treatment.

134. Asa result of these unlawful actions, Plaintiff has suffered economic

damages and severe emotional trauma.

23
Case 3:21-cv-00203-SRU Document1 Filed 02/18/21 Page 24 of 24

VIII. PRAYER FOR RELIEF
Wherefore, the Plaintiff respectfully prays this Court take jurisdiction over
this case and grant judgment against the Defendants. Plaintiff prays that the
following relief be awarded:
a. Compensatory damages in an amount this Court shall consider just and
fair;
b. Punitive damages in an amount this Court shall consider just and fair;
c. Attorney’s fees and reimbursement of cost of the instant action;
d. Reimbursement of back wages and compensation for Plaintiff's lost income
as the District Defendants’ Junior Varsity Girls basketball coach;
e. Prejudgment interest; and

f. All other relief that this Court deems just and fair.

IX. DEMAND FOR JURY TRIAL

135. Plaintiff demands a jury trial on all issues so triable against
Defendants.
DATED this 18t» day of February, 2021

Respectfully submitted by,

lun

Ryan\D. Daugherty
Daugherty Law Group, LLC
260 Madison Avenue, Suite 8032
New York, New York 10016
(646) 859-1674

Federal No. ct30807

His Attorney

V

24
